Title: To John Adams from Abbé Chalut, 13 September 1790
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John


				
					
					Paris 13. 7bre 1790
				
				Les abbés Chalut et Arnoux ont l’honneur de faire leurs Sinceres Compliments à Monsieur Adams et de l’assurer de leur estime et de leur amitié; ils lui envoyent un exemplaire de deux ouvrages posthumes de M. l’abbé de Mably. ces deux ouvrages sont en deux volumes. il en paroitra encore Cinq on aura soin de les lui faire parvenir à mesure qu’ils paroitront
les abbés Chalut et Arnoux presentent leurs hommages respectueux à Mde. Adams et à Mde. votre fille, ils font leurs amitiés à M.M. vos fils.

				
					
				
				
			